Citation Nr: 0515820	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  01-05 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for dependent's educational assistance under 
Chapter 35, Title 38, United States Code.

ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from February 1959 to June 
1971 and from September 1971 to June 1979, when he retired 
from honorable active service.

This appeal is from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), which is the agency of original 
jurisdiction (AOJ) in this case.

The Board of Veterans' Appeals (Board) remanded the case in 
July 2003 for additional development and adjudication, which 
has been accomplished.


FINDINGS OF FACT

1.  The veteran died on October [redacted], 2000, of a myocardial 
infarction (MI) due to or as a result of gastrointestinal 
bleeding, due to or as a result of esophageal varices, with 
chronic obstructive pulmonary disease contributing to his 
death but not related to the cause of his death.

2.  At the time of death, the veteran had no service-
connected medical conditions.

3.  The veteran did not incur in service or suffer 
aggravation in service of the direct cause of his death or of 
any of the conditions to which it was due or that contributed 
to but were unrelated to the cause of his death.

4.  The veteran did not die of a service-connected 
disability, or have a total disability permanent in nature 
resulting from a service-connected disability, or die while a 
disability so evaluated was in existence.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or substantially or materially contribute to the 
veteran's death.  38 U.S.C.A. § 1110, 1131, 1310, 5107 (West 
2002); 38 C.F.R. § 3.312 (2004).

2.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code are not met.  38 U.S.C.A. §§ 
3500, 3501 (West 2002); 38 C.F.R. § 3.807 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for Cause of Death

In seeking service connection for the cause of the veteran's 
death, the appellant seeks to establish that the death of the 
veteran was due to a service-connected disability.  
38 U.S.C.A. § 1310 (West 2002).  That is, the appellant seeks 
to establish that the veteran's death resulted from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2004).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312 (2004).

The veteran died on October [redacted], 2000, while a hospital 
inpatient.  His death certificate states the cause of death 
as myocardial infarction (MI) due to or as a result of 
gastrointestinal bleeding, due to or as a result of 
esophageal varices, with chronic obstructive pulmonary 
disease contributing to his death but not related to the 
cause of his death.

The appellant contends that the veteran developed asthma in 
service, which subsequently caused chronic obstructive 
pulmonary disease (COPD), which contributed to the cause of 
the veteran's death.  In other words, she argues, asthma was 
service connected, 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2004), COPD was secondarily service 
connected, see 38 C.F.R. § 3.310(a) (2004), and COPD made 
such a contribution to his death by MI as to have been a 
service-connected contributory cause of death within the 
regulatory meaning of contributory cause of death.  See 
38 C.F.R. § 3.312(c) (2004).

Service medical records from February 1959 to June 1979 show 
no diagnosis of or treatment for asthma.  The veteran 
reported a history of asthma on medical history forms of July 
1971 and January 1977.  The veteran reported in the January 
1977 medical history that his last attack was in 1975 and 
that no medication was required for control.  The physical 
examination reports of the same dates were negative for any 
respiratory or pulmonary findings.  The medical records 
available from 20 years of service include occasional 
complaints of chest congestion and cough, consistently 
diagnosed as colds, viral syndromes, and, on one occasion in 
November 1963, acute bronchitis, which apparently resolved, 
because an October 1964 physical examination report was 
negative for complaint or diagnosis of bronchitis.

The service medical records are also silent for signs, 
symptoms, or diagnosis of hypertension or of any other 
cardiac or vascular disease.  The veteran had an episode of 
acute gastroenteritis in April 1962, the cause of which was 
recorded as unknown.  There is no evidence in the service 
medical records of any chronic or recurring acute 
gastrointestinal pathology.

A June 1979 statement by the veteran stated that there had 
been no change in his medical condition since his last 
examination, apparently the examination of January 1977.

There is a hiatus in the medical records from service until 
October 1988, when military medical records (the veteran 
obtained medical care at a military facility as a retiree) 
revealed onset of hypertension in October 1988.  Military and 
private medical records until his death document treatment 
for asthma, COPD, and transient ischemic attack, as revealed 
in a January 2000 summary report by his private primary care 
physician.

When admitted to the hospital in October 2000, the veteran 
presented with dizzy spells, shortness of breath, body 
malaise, and mild confusion.  His wife reported several 
week's of apparent episodic hematemesis; the veteran did not 
make any complaints to her; he was noted to drink beer, wine, 
and other ethanol daily.  Esophagogastroduodenoscopy (EGD) on 
October [redacted], 2000, found esophageal varices without bleeding in 
the esophagus and severe gastritis with multiple ulcerations 
and friable mucosa with bloodstains.

The veteran passed away on October [redacted], 2000, for the reasons 
documented on the death certificate.  There is no 
contradictory medical evidence of record as to the cause of 
death.

In January 2005, the AOJ obtained the review of the veteran's 
claims file and a medical opinion based on that review from a 
VA physician.  Comparison of the medical report with the 
claims file reveals the physician made a thorough review of 
the available medical records and reported a substantially 
accurate summary of them.

The VA physician opined as follows:

From the medical records, it is not 
indicated that the patient had asthma, 
but had chronic obstructive lung disease 
due to his 45-year history of smoking one 
to on-and-a-half packs of cigarettes 
daily.  It is also noted from the record, 
from the patient's private medical 
doctor, Dr. Tillman, that the patient 
consumed daily unquantified amounts of 
beer, wine, and liquor.  Since Dr. 
Tillman's diagnosis on the death 
certificate was that the patient had 
myocardial infarction, which was 
secondary to esophageal varices and 
gastrointestinal bleeding, it is not felt 
that the patient's chronic obstructive 
pulmonary disease was a contributing 
cause to his death, but he had an acute 
myocardial infarction, which was 
secondary to bleeding from his GI tract.

It is felt that it is not at least as 
likely as not that the veteran's chronic 
obstructive pulmonary disease is related 
to any found respiratory diagnosis or 
complaints in the service and is not the 
cause of the patient's death.

In sum, the entire body of evidence for service connection 
for the cause of the veteran's death is the veteran's two 
reports while in service of a history of asthma and the 
appellant's lay theory of a chain of causation from the 
contribution of COPD back to service.  Neither of these is 
supported by medical evidence.  The diagnosis of diseases and 
causes of death are medical matters that require medical 
expertise.  A medical diagnosis from a layperson is not 
medical evidence and it not evidence upon which VA can decide 
a medical question.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, the veteran's report of untreated asthma while 
in service is not evidence he had asthma, and the appellant's 
opinion linking the veteran's death to asthma is not evidence 
of such a connection.  Id.  Moreover, even if, for the sake 
of discussion, the veteran had asthma in service, the 
preponderance of the evidence is against linking his death to 
it.  

The preponderance of the evidence is that the veteran did not 
incur or suffer aggravation in service of the immediate or 
any contributing cause of his death.  Service connection for 
the cause of his death must be denied.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2004).

II.  Chapter 35 Benefits

Survivors' and Dependents' Educational Assistance allowance 
under Chapter 35, Title 38, United States Code (Chapter 35 
benefits) may be paid to a child or surviving spouse of a 
veteran who meets certain basic eligibility requirements.  
Basic eligibility exists if the veteran: (1) was discharged 
from service under conditions other than dishonorable, or 
died in service; and (2) has a permanent total service-
connected disability; or (3) a permanent total service-
connected disability was in existence at the date of the 
veteran's death; or (4) died as a result of a service-
connected disability; or (if a serviceperson) (5) is on 
active duty as a member of the Armed Forces and now is, and, 
for a period of more than 90 days, has been listed by the 
Secretary concerned as missing in action, captured in line of 
duty by a hostile force, or forcibly detained or interned in 
line of duty by a foreign Government or power. 38 U.S.C.A. §§ 
3500, 3501 (West 2002); 38 C.F.R. § 3.807 (2004).

In light of this decision's finding that the veteran did not 
die of a service-connected disability, the facts in the case 
to not satisfy any criterion to establish entitlement to 
Chapter 35 benefits.  Id.

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Survivors' and Dependents' Educational Assistance, and her 
claim, therefore, must be denied.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the BVA terminated because of the absence of legal merit or 
the lack of entitlement under the law).

III.  Duty to Notify and to Assist

VA has discharged its duties under the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002).  The AOJ notified the appellant by letters 
of November 2000, March 2003, and February 2004 of 
information and evidence necessary to substantiate her claim.  
Reading the letters together, they notified her of her rights 
and of her and VA's respective burdens to produce information 
and evidence, including requests for her to provide any 
evidence in her possession.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004).  VA obtained all evidence 
of which it had notice; the appellant reported in February 
2002, February 2004, and March 2005 that she had no 
additional information or evidence.  VA obtained a medical 
opinion needed to resolve the claim.  38 C.F.R. § 3.159(c)(4) 
(2004).  There was no failure to obtain evidence of which VA 
needed to inform the appellant.  38 C.F.R. § 3.159(e) (2004).




ORDER

Entitlement to service connection for the cause of the 
veteran's death and to Chapter 35 Survivors' and Dependents' 
Educational Assistance is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


